Exhibit 10.7


July 5, 2013
 
VIA ELECTRONIC MAIL


John M. Devlin, Jr.


Re:  First Amendment to Agreement dated March 5, 2012


Dear John:
 
    The purpose of this agreement is to amend the compensation that you are to
receive in consideration for your service to Augme Technologies, Inc. (the
"Company"), and specifically to amend that certain agreement (the "Original
Agreement") between you and the Company dated March 5, 2012.
 
    You agree to enter into this Amendment to the Original Agreement (the “First
Amendment”), effective March 22, 2013, the date of Board approval.
 
    The following paragraph was included in your Original Agreement, which
states:


you will receive one-percent (1%) Transaction Fee for your participation in the
realization of the monetization of the Company’s intellectual property either
through: a) a settlement agreement; b) license agreement (except for licenses
entered into in the ordinary course of the Company’s business); or c) asset sale
during the period of directorship and extending six months thereafter.


Shall be deleted in its entirety and nothing shall appear in its place.

 
    The Company affirms that all of the other terms and conditions of the
Original Agreement shall continue in full force and effect.
 
    Thank you for your attention to this matter.


Very truly yours,


AUGME TECHNOLOGIES, INC.
 
By:  /s/ Ivan
Braiker                                                                
        Ivan Braiker, Chief Executive Officer


July 9, 2013
 
    I have read the agreement above.  By my signature below I confirm that I
agree with the First Amendment to the Original Agreement and the modification of
my compensation as a Director effected thereby.


/s/ John M. Devlin,
Jr.                                                                           
John M. Devlin, Jr.